UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Date of Report: June 18, 2014 BAB, Inc. (Name of small business issuer in its charter) Delaware 0-31555 36-4389547 (State or other jurisdiction of Commission (I.R.S. Employer incorporation or organization) file number Identification Number) 500 Lake Cook Road, Suite 475, Deerfield, IL 60015 (Address of principal executive offices) (Zip Code) (847) 948-7520 Issuer's telephone number Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the ExchangeAct (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the ExchangeAct (17 CFR 240.13e-4(c)) Item 8.01 OTHER EVENTS BAB, Inc. has appointed American Stock Transfer & Trust Company, LLC as the transfer agent and registrar for the company’s common and preferred stock and as Rights Agent under the Company’s Preferred Stock Rights Agreement, effective as of June 18, 2014. Exhibit 99.1 to this Current Report on Form 8-K is Amendment No. 1 to the Company’s Rights Agreement. The Exhibit is incorporated herein by reference. Item 9.01 FINANCIAL STATEMENTS AND EXHIBITS Exhibit No. Description Amendment No. 1 Rights Agreement dated June 18, 2014 by and between BAB, Inc. and American StockTransfer & Trust Company, LLC as Rights Agent. SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereto duly authorized. BAB, Inc. Date: June 18, 2014 By: /s/ Michael K. Murtaugh Michael K. Murtaugh General Counsel and Secretary
